INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is made and entered into as of
the      day of      , 2009 by and among APAC Customer Services, Inc., an
Illinois corporation (the “Company”), on the one hand, and       (each an
“Indemnitee”), on the other hand.

WHEREAS, The Company desires and has requested the Indemnitee to serve or
continue to serve as a director of the Company free from undue concern for
claims for damages arising out of or related to such services to the Company.

WHEREAS, in order to provide increased certainty to the Indemnitee of
substantial protection against personal liability, the Board has determined that
it is reasonable, prudent and in the best interests of the Company for the
Company to obligate itself contractually to indemnify the Indemnitee and advance
expenses to the Indemnitee as provided herein; and

WHEREAS, the Indemnitee is willing to continue to serve the Company on the
condition that they receive the rights and benefits set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and for certain good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

SECTION 1. DEFINITIONS. For purposes of this Agreement:

(a) “Act” means the Illinois Business Corporation Act of 1983, as amended from
time to time.

(b) “Expenses” means attorneys’ fees and all other costs, retainers, filing
fees, court costs, transcript costs, fees of experts, consultants, witness fees,
travel expenses, duplicating costs, excise taxes, printing and binding costs,
telephone charges, postage, delivery service fees, disbursements and expenses of
any nature whatsoever paid or incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

(c) “Indemnified Matters” means, collectively, any action, omission or inaction
by the Indemnitee (whether occurring before or after the execution of this
Agreement), or any other event or circumstance (whether occurring before or
after the execution of this Agreement), relating to, arising out of or in
connection with the fact that the Indemnitee is or was a director of the
Company, or by reason of any acts or omissions by the Indemnitee in any such
capacity.

(d) “Proceeding” includes any claim, action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative including
any appeals.

SECTION 2. INDEMNIFICATION — GENERAL. The Company shall indemnify and advance
Expenses to the Indemnitee as provided in this Agreement to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may hereafter from time to time permit.

SECTION 3. PROCEEDINGS OTHER THAN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.
The Company shall indemnify the Indemnitee in the event that such Indemnitee was
or is a party or is threatened to be made a party to any threatened, pending or
completed Proceeding (other than a Proceeding by or in the right of the Company)
relating to or arising out of or in connection with any Indemnified Matter,
against Expenses, judgments, fines and amounts paid in settlement actually
incurred by such Indemnitee or on such Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if such Indemnitee acted
in good faith and in a manner such Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, had no reasonable cause to believe that such Indemnitee’s
conduct was unlawful.

SECTION 4. PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. The Company shall
indemnify the Indemnitee in the event that such Indemnitee was or is a party or
is threatened to be made a party to any threatened, pending or completed
Proceeding by or in the right of the Company to procure a judgment in its favor
relating to or arising out of or in connection with any Indemnified Matter,
against Expenses actually incurred by such Indemnitee or on such Indemnitee’s
behalf in connection with the defense or settlement of such Proceeding if such
Indemnitee acted in good faith and in a manner such Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company.
Notwithstanding the foregoing, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter as to which such Indemnitee shall
have been finally adjudged to be liable to the Company unless and only to the
extent that the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses which the court shall deem proper.

SECTION 5. PARTIAL INDEMNIFICATION. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement in
connection with a Proceeding but not, however, for the total amount thereof, the
Company shall nevertheless indemnify such Indemnitee for the portion thereof to
which such Indemnitee is entitled. Moreover, notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee has been successful on the
merits or otherwise in any Proceeding referred to in Section 3 or Section 4
hereof, or in defense of any claim, issue or matter therein, such Indemnitee
shall be indemnified against all Expenses actually incurred by such Indemnitee
or on such Indemnitee’s behalf in connection therewith.

SECTION 6. ADVANCEMENT OF EXPENSES. The Company shall advance all reasonable
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding referred to in Section 3 or Section 4 hereof within twenty (20) days
after the receipt by the Company of a written statement or statements from such
Indemnitee requesting such advance or advances from time to time (an
“Advancement Request”), whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by such Indemnitee and shall include or be preceded or accompanied by
an undertaking by or on behalf of such Indemnitee to repay all Expenses advanced
if it shall ultimately be determined that such Indemnitee is not entitled to be
indemnified by the Company against such Expenses.

SECTION 7. REQUEST FOR INDEMNIFICATION.

(a) To obtain indemnification under this Agreement, an Indemnitee shall submit
to the Company a written request (an “Indemnification Request”), including
therein or therewith such documentation and information as is reasonably
available to such Indemnitee and reasonably necessary to determine whether and
to what extent such Indemnitee is entitled to indemnification. The Secretary of
the Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that such Indemnitee has requested indemnification.

(b) If an Indemnitee submits an Indemnification Request in accordance with
Section 7(a) hereof or an Advancement Request in accordance with Section 6
hereof and (i) a determination is made that such Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made to such Indemnitee pursuant to Section 6 hereof, (iii) a determination of
entitlement to indemnification shall not have been made by the Company and
delivered in writing to such Indemnitee within thirty (30) days after receipt by
the Company of such Indemnification Request or (iv) payment of indemnification
is not made within forty five (45) days after receipt by the Company of such
Indemnification Request, such Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Illinois, or in any other court of
competent jurisdiction, determining whether such Indemnitee is entitled to such
indemnification or advancement of Expenses.

(c) In the event that a determination shall have been made that an Indemnitee is
not entitled to indemnification under this Agreement, any judicial proceeding
commenced pursuant to this Section 7 shall be conducted in all respects as a de
novo trial and no Indemnitee shall be prejudiced by reason of that adverse
determination. In any judicial proceeding commenced pursuant to this Section 7
the Company shall have the burden of proving that on the merits that such
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(d) In the event that an Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of to enforce such Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, such Indemnitee shall be entitled
to recover from the Company, and shall be indemnified by the Company against,
any and all expenses (of the types described in the definition of Expenses in
Section 1 hereof) actually incurred by such Indemnitee in connection with such
judicial adjudication, but only if such Indemnitee prevails therein. If it shall
be determined in such judicial adjudication that such Indemnitee is entitled to
receive part but not all of the indemnification or advancement of expenses
sought, the expenses incurred by such Indemnitee in connection with such
judicial adjudication shall be appropriately prorated.

SECTION 8. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
if such Indemnitee has submitted a request for indemnification in accordance
with Section 7(a) hereof, and the Company shall have the burden of proof to
overcome that presumption in connection with the making by any persons of any
determination contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner which such Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, that the Indemnitee had reasonable cause to
believe that such Indemnitee’s conduct was unlawful.

SECTION 9. EXCEPTIONS

Any other provision to the contrary notwithstanding, the Company shall not be
obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by the Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, unless (i) such
indemnification is expressly required to be made by law, (ii) the Proceeding was
authorized by the Board of Directors of the Company, (iii) such indemnification
is provided by the Company, in its sole discretion, pursuant to the powers
vested in the Company under the Act; or (iv) the Proceeding is brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law; or

(b) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding unless the Company consents
to such settlement, which consent shall not be unreasonably withheld or delayed.

SECTION 10. CONSTITUENT CORPORATIONS. For the purposes of this Agreement,
references to “the Company” shall include, in addition to the surviving
corporation, any merging corporation (including any corporation having merged
with a merging corporation) absorbed in a merger which, if its separate
existence had continued, would have had the power and authority to indemnify its
directors, officers, employees, or trustees so that any person who was a
director, officer, employee or trustee of such merging corporation or was
serving at the request of such merging corporation as a director, officer,
employee, or trustee of another corporation, partnership, joint venture, trust
or other enterprise shall stand in the same position under the provisions of
this Section with respect to the surviving corporation as such person would have
with respect to such merging corporation if its separate existence had
continued.

SECTION 11. OTHER ENTERPRISES, FINES, AND SERVING AT COMPANY’S REQUEST. For
purposes of this Agreement, references to “other enterprise” in Sections 10
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on a person with respect to any employee benefit plan; and
references to “serving at the request of the company” shall include any service
as director, officer, employee, trustee or agent of the Company which imposes
duties on, or involves services by such person with respect to any employee
benefit plan, its participants, or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the company” as
referred to in this Section.

SECTION 12. MAINTENANCE OF DEFENSE BY THE COMPANY. The Company may, at its cost
and expense, defend with counsel of the company’s choice or approval, any person
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding or investigation, whether civil,
criminal or administrative, and whether external or internal to the Company by
reason of the fact that he or she is or was acting in any capacity described in
this Agreement if he or she acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and with
respect to any criminal action or proceeding, had no reasonable cause to believe
such conduct was unlawful.

SECTION 13. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS. The rights of indemnification
and to receive advancement of Expenses as provided by this Agreement shall not
be deemed exclusive of the rights of the Indemnitee under the Company’s Bylaws
(as may be amended from time to time) or any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Articles of
Incorporation of the Company, any agreement, any policy of insurance, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or termination of this Agreement or any provision hereof shall be
effective as to the Indemnitee with respect to any action taken or omitted by
such Indemnitee, or any other event occurring or circumstance arising, prior to
such amendment, alteration or termination.

SECTION 14. DURATION OF AGREEMENT. This Agreement shall continue in effect

and shall survive the termination of the Indemnitee’s membership on the Board.
This Agreement shall be binding upon the Company and its successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company) and shall inure to the benefit of the Indemnitee and such Indemnitee’s
heirs, executors, administrators and personal and legal representatives.

SECTION 15. SEVERABILITY. If any provision (including any provision within a
single section, paragraph or sentence) of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

SECTION 16. IDENTICAL COUNTERPARTS. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforcement is sought
needs to be produced to evidence the existence of this Agreement.

SECTION 17. MODIFICATION AND WAIVER. No supplement, modification or amendment of
this Agreement shall be binding against any particular party hereto unless
executed in writing by such party. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

SECTION 18. GOVERNING LAW. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Illinois without
giving effect to the principles of conflicts of laws.

SECTION 19. HEADINGS. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of

the day and year first above written.

APAC CUSTOMER SERVICES, INC.

By:     
Name:
Its:

INDEMNITEE

     
Name:

